FILED
                             NOT FOR PUBLICATION                             MAR 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA QUESADA,                                   No. 11-57059

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01139-JM-POR

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Southern District of California
                  Jeffrey T. Miller, Senior District Judge, Presiding

                            Submitted January 22, 2013 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Maria Quesada appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. §1291. We review de novo, Berry v. Astrue, 622 F.3d 1228, 1231

(9th Cir. 2010), and we affirm.

      Substantial evidence supports the Administrative Law Judge’s (“ALJ”)

rejection of the treating physicians’ opinions because the examining physicians’

independent clinical findings differed from the treating physicians’ findings and

the medical expert’s testimony undermined the treating physicians’ conclusions.

See Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007) (“[W]hen an examining

physician provides independent clinical finding that differ from the findings of the

treating physician, such findings are substantial evidence.” (citation and internal

quotation marks omitted)); Reddick v. Chater, 157 F.3d 715, 726 (9th Cir. 1998)

(consistency of treating physician’s report with other medical findings is a

legitimate basis for evaluating report’s reliability).

      The ALJ provided clear and convincing reasons, supported by substantial

evidence, for determining that Quesada was not credible. See Tonapetyan v.

Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (the claimant’s tendency to exaggerate

is a legitimate consideration in determining credibility). The ALJ’s reliance on the

incorrectly dated discogram was harmless error, because the ALJ’s remaining

reasons for finding Quesada not credible constitute substantial evidence supporting




                                            2                                   11-57059
the finding. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162-63

(9th Cir. 2008).

         The ALJ did not err in relying on the testimony of the vocational expert to

conclude that Quesada could perform jobs that exist in significant numbers in the

national economy because the ALJ asked the vocational expert to identify any

conflicts with the Dictionary of Occupational Titles (“DOT”) and the vocational

expert’s statement that her testimony was in conformance with the DOT is

supported by the record. See Massachi v. Astrue, 486 F.3d 1149, 1153 (9th Cir.

2007).

         AFFIRMED.




                                            3                                   11-57059